DUFOUR, J
The matters alleged as cause for dismissal are of such'a nature as to require a thorough examination of the record in order to determine their correctness.
Under such circumstances, our practice is to refer the motion to the merits. .. -
The motion is dismissed in limine without prejudice.
ON THE MOTION TO DISMISS.
1. In a suit to annul a donation inter vivos the jurisdiction of the appellate court will he determined, in the absence of any other evidence of the present value of the’ property, by the value of the property as fixed by the Act of donation.
2. The value of the property as thus fixed being within our jurisdictional limit the motion to dismiss or transfer is denied.